Citation Nr: 0619058	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-22 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1970 to 
February 1972.  The veteran died in April 2001.  The 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The case was subsequently transferred 
to the RO in Waco, Texas.  The appellant testified before the 
undersigned at a Travel Board hearing in November 2005.  A 
transcript of this hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Board has carefully reviewed the record in this appeal, 
but finds that it must be remanded for further procedural 
actions.  The Board regrets any additional delay caused by 
this remand, but notes that this action is necessary to 
ensure that the appellant is afforded due process.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required under the VCAA to 
notify the claimant and his or her representative, if any, of 
any information and medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant provide any evidence 
in his or her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Moreover, the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Review of the veteran's claims file reveal that the RO failed 
to send the appellant any type of notification letter that 
complied with the requirements of the VCAA.  Thus, the 
appellant was never adequately informed of the requirements 
needed to substantiate a claim for service connection for the 
cause of the veteran's death or a claim for entitlement to 
accrued benefits.  Nor was she explicitly informed of what 
type of information or evidence she must provide, and what 
type of information or evidence VA would assist her in 
obtaining.  Therefore, the Board has no choice but to remand 
this appeal to correct this deficiency.

Accordingly, the case is REMANDED for the following action:


1.  To comply with the requirements of 
the Veterans Claims Assistance Act of 200 
(VCAA), please send the appellant a 
letter notifying her of what information 
and evidence is needed to substantiate 
her claims for entitlement to service 
connection for the cause of the veteran's 
death and entitlement to accrued 
benefits.  The letter should comply with 
all requirements under the VCAA, 
including those explained by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  After completing any additional 
necessary development, the claim should 
be readjudicated.  If the claim remains 
denied the RO must furnish the claimant 
and her representative with a 
Supplemental Statement of the Case (SSOC) 
and allow them an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


